United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3927
                                   ___________

Allen Ray Bishop,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Donnie Threet, Deputy;                  *
Bob Ross, Sheriff,                      *        [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: February 27, 2002

                               Filed: March 4, 2002
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Allen Ray Bishop, a former inmate at the Crawford County Detention Center
in Van Buren, Arkansas, appeals from the district court’s1 adverse grant of summary
judgment in his pro se 42 U.S.C. § 1983 action alleging deliberate indifference. Upon


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
de novo review of the record, we conclude that summary judgment was proper. See
Larson v. City of Fergus Falls, 229 F.3d 692, 696 (8th Cir. 2000) (standard of
review); Keeper v. King, 130 F.3d 1309, 1314 (8th Cir.1997) (to prove deliberate
indifference, plaintiff had to show defendants knew of, yet disregarded, excessive risk
to his health); Sanders v. Sears, Roebuck & Co., 984 F.2d 972, 975 (8th Cir. 1993)
(respondeat-superior-based claim “is not cognizable under § 1983”). Further, the
district court did not commit a gross abuse of discretion affecting the fundamental
fairness of the proceedings by refusing to compel discovery. See Stuart v. Gen.
Motors Corp., 217 F.3d 621, 630 (8th Cir. 2000) (standard of review).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-